DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Sanfilippo (Reg. 77,254) on 9 February 2022.
The application has been amended as follows: 

CLAIMS:
Please amend the claims as follows, with deletions indicated with , and additions indicated with bold underlining.


Claim 1:
A method for operating an electronic display, comprising:
applying a first gate-to-source voltage (VGS) to a component of the electronic display during a prior frame; 
determining a test gray voltage shift (ΔTG) based on the first VGS of the prior frame;
applying an adjusted test gray (TG) voltage to the component during a test frame, wherein the test frame is imperceptible on the electronic display, wherein the adjusted TG voltage comprises a sum of the ΔTG and a base TG voltage, and the adjusted TG voltage is configured to compensate for variations in the first VGS during the prior frame; 
sensing, during the test frame, a first current of the component in response to the adjusted TG voltage;
applying a second adjusted TG voltage to the component during the test frame, wherein the second TG voltage comprises a second sum of the ΔTG and a second base TG voltage; and
sensing, during the test frame, a second current of the component in response to the second adjusted TG voltage.

Claim 2:
Please cancel claim 2.


Claim 3:
The method of claim  1, comprising determining a temperature of the component based at least in part on the sensed first current and the sensed second current during the test frame.

Claim 4:
The method of claim  1, comprising: determining a second VGS to apply to the component during a next frame, wherein the second VGS is determined based at least in part on image data for the next frame, the sensed first current, and the sensed second current; and applying the second VGS to the component of the electronic display during the next frame, wherein the next frame immediately follows the test frame.

Claim 5:
The method of claim  1, wherein the test frame is less than 20 ms.

Claim 10:
An electronic device comprising:
an electronic display comprising a plurality of regions across the electronic display, wherein each region of the plurality of regions comprises a first organic light emitting diode (OLED) pixel configured generate an image on the electronic display; and
a controller configured to apply control signals to the first OLED of each region of the plurality of regions, wherein the controller is configured to:

determine a plurality of test gray shift (ΔTG) values, wherein each ΔTG value of the plurality of ΔTG values is based on a respective first control signal of the plurality of first control signals of the prior frame;
apply a plurality of adjusted test gray (TG) voltages to the plurality of first OLEDs of the electronic display during a test frame, wherein the test frame is imperceptible on the electronic display, wherein each adjusted TG voltage of the plurality of adjusted TG voltages comprises a respective sum of a respective ΔTG value of the plurality of ΔTG values and a base TG voltage, wherein the plurality of adjusted TG voltages is configured to compensate for variations in the plurality of first control signals during the prior frame;
sense, during the test frame, a first plurality of first currents of the first OLEDs in response to the plurality of adjusted TG voltages;
apply a second plurality of second adjusted TG voltages to the plurality of first OLEDs of the electronic display during the test frame, wherein each second adjusted TG voltage of the second plurality of second adjusted TG voltages comprises a respective second sum of the respective ΔTG value of the plurality of ΔTG values and a second base TG voltage; and
sense, during the test frame, a second plurality of second currents of the first OLEDs in response to the second plurality of second adjusted TG voltages.

Claim 11:
Please cancel claim 11.

Claim 12:
The electronic device of claim  10, wherein the controller is configured to determine one or more parameters of each region of the plurality of regions based at least in part on the respective first current and the respective second current of the respective first OLED in the respective region of the plurality of regions.

Claim 17:
A non-transitory, computer-readable medium comprising executable instructions for a processor of an electronic device, the executable instructions comprising instructions to:
apply a plurality of gate-to-source voltage (VGS) signals to a plurality of components of an electronic display of the electronic device, wherein each component of the plurality of components receives a respective VGS signal of the plurality of VGS signals during a prior frame;
determine a test gray voltage shift (ΔTG) value for each component of the plurality of components based on the respective VGS signal of the prior frame; 
apply a plurality of adjusted test gray (TG) voltages to each component of the plurality of components during a test frame, wherein the test frame is imperceptible on the electronic display, wherein the plurality of adjusted TG voltages for each component of the plurality of components comprises a first sum of the ΔTG value for [[the]] a respective component and a first test gray (TG1) voltage, a second sum GS signals during the prior frame; and
sense, during the test frame, a plurality of sensed currents for each component of the plurality of components in response to the applied plurality of adjusted TG voltages to each component of the plurality of components, wherein the plurality of sensed currents comprises a first sensed current associated with the first sum, a second sensed current associated with the second sum, and a third sensed current associated with the third sum.

Claim 18:
The non-transitory, computer-readable medium of claim 17, comprising instructions to:
	 determine a temperature of each component of the plurality of components based at least in part on the plurality of sensed currents for each component of the plurality of components; and determine a second plurality of second VGS signals to apply to the plurality of components of the electronic display of the electronic device for a next frame immediately following the test frame, wherein each second VGS signal of the second plurality of second VGS signals is based at least in part on the temperature of the respective component of the plurality of components.

Claim 22:
Please cancel claim 22.

Allowable Subject Matter
3.	Claims 1, 3 – 10, 12 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention is directed toward a component of the electronic display to which the following is applied: a gate-to-source voltage, during a prior frame; adjusted test gray voltages comprising respective sums of a test gray voltage shift and respective base test gray voltages, during an imperceptible test frame.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the method further comprising sensing, during the test frame, a first current of the component in response to the adjusted TG voltage; applying a second adjusted TG voltage to the component during the test frame, wherein the second TG voltage comprises a second sum of the ΔTG and a second base TG voltage; and sensing, during the test frame, a second current of the component in response to the second adjusted TG voltage
Thus, claim 1 is allowed.
ii.	Claims 3 – 9 depend from and inherit the limitations of claim 1.
Thus, claims 3 – 9 are allowed.
iii.	Regarding claim 10, the cited prior art fails to singularly or collectively disclose the device comprising a controller further configured to sense, during the test frame, a first plurality of first currents of the first OLEDs in response to the plurality of adjusted TG voltages; apply a 
Thus, claim 10 is allowed.
iv.	Claims 12 – 16 depend from and inherit the limitations of claim 11.
Thus, claims 12 – 16 are allowed.
v.	Regarding claim 17, the cited prior art fails to singularly or collectively disclose the medium further comprising instructions to sense, during the test frame, a plurality of sensed currents for each component of the plurality of components in response to the applied plurality of adjusted TG voltages to each component of the plurality of components, wherein the plurality of sensed currents comprises a first sensed current associated with the first sum, a second sensed current associated with the second sum, and a third sensed current associated with the third sum.
Thus, claim 17 is allowed.
vi.	Claims 18 – 21 depend from and inherit the limitations of claim 17.
Thus, claims 18 – 21 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Park (2015/0138179) discloses OLED [0003] pixels’ (Figure 5) driving transistor (DT) receiving first (L1 of Figure 7) and second (L2) signal levels during respective first (T1) and second (T2) portions of a sensing period [0057].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/AM/


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621